Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 1 of 38 PageID #: 470



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------X
  WUZI JIAO, on his own behalf and on behalf
  of others similarly situated,

                            Plaintiff,
                                                                   REPORT AND
          -against-                                                RECOMMENDATION
                                                                   16 CV 2694 (RRM)(RML)
  KITAKU JAPANESE RESTAURANT, INC.,
  d/b/a Kitaku; GIN KITAKU, INC., d/b/a Kitaku;
  YUKI KITAKU, INC., d/b/a Kitaku; SPRING
  KITAKU, INC., d/b/a Kitaku; LUNA CUISINE,
  INC., d/b/a Kitaku, d/b/a Rice K; RICE K, INC.,
  d/b/a Rice K; YI GIN CHIN, XIU CHEN; and
  SIU KWAN WONG, a/k/a SHIU KWAN WONG,

                             Defendants.
  -------------------------------------------------------------X
  LEVY, United States Magistrate Judge:
                   By order dated August 28, 2019, the Honorable Roslynn R. Mauskopf, Chief

  United States District Judge, referred plaintiffs’ motion for a default judgment to me for report

  and recommendation. After granting a number of extension requests, I conducted an inquest

  hearing on February 20, 2020. (See Transcript of Hearing, dated Feb. 20, 2020 (“Tr.”), Dkt. No.

  96.) For the reasons explained below, I respectfully recommend that named plaintiff Wuzi Jiao’s

  motion for default judgment be granted as to defendants Kitaku Japanese Restaurant, Inc., Gin

  Kitaku, Inc., Yuki Kitaku, Inc., Spring Kitaku, Inc., Luna Cuisine, Inc., Rice, K. Inc., and Xiu

  Chen, but denied as to defendants Yi Gin Chin and Siu Kwan Wong, and that he be awarded

  $133,874.82 in damages, plus pre- and post-judgment interest. I additionally recommend that

  the claims of putative opt-in plaintiffs Guanzhuo Chen and Yong Zhan Huang be dismissed

  without prejudice.
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 2 of 38 PageID #: 471



                                      BACKGROUND AND FACTS

                 Named plaintiff Wuzi Jiao (“Jiao”), on his own behalf and on behalf of others

  similarly situated, commenced this wage and hour action on May 27, 2016, asserting claims

  under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and the New York

  Labor Law (“NYLL”). (See Complaint, dated May 27, 2016 (“Compl.”), Dkt. No. 1.) Shortly

  thereafter, putative opt-in plaintiffs Guanzhuo Chen and Yong Zhan Huang (“Huang”)

  (collectively with Jiao, “plaintiffs”) filed forms indicating their consent to join. (See Consent

  Forms, filed June 29, 2016 and July 5, 2016, respectively, Dkt. Nos. 7-8.)

                 Defendants in this case include a collection of corporate entities, each alleged to

  have done business at various points in time as a single, continuously running Asian fusion

  restaurant, located at 29-21 23rd Avenue in Queens, New York (the “Restaurant”). (See Second

  Amended Complaint, dated July 10, 2018 (“Second Am. Compl.”), Dkt. No. 57, ¶¶ 10-28, 40-

  48.) Jiao worked at the Restaurant as a delivery person from October 1, 2014 to May 6, 2016,

  whereas Guanzhuo Chen and Huang each worked as sushi chefs from May 15, 2015 to January

  15, 2016 and from June 1, 2015 to July 5, 2015, respectively. (Affidavit of Wuzi Jiao, sworn to

  Aug. 13, 2019 (“Jiao Aff.”), Dkt. No. 86-7, ¶ 3; Affidavit of Guanzhuo Chen, sworn to Aug. 21,

  2019, Dkt. No. 86-9, ¶¶ 3-4; Affidavit of Yong Zhan Huang, sworn to Aug. 20, 2019 (“Huang

  Aff.”), Dkt. No. 86-8, ¶¶ 3-4.) The Restaurant was originally called “Kitaku,” but has operated

  as “Rice K” since November 18, 2016. (Second Am. Compl. ¶ 43.) A number of individuals

  alleged to own and operate the Restaurant are also named as defendants. (See id. ¶¶ 29-39.)

                 The complaint has been amended several times and the composition of the group

  of defendants has changed with each amendment. The original complaint named as defendants

  Kitaku Japanese Restaurant, Inc., d/b/a Kitaku (“Kitaku”); Luna Cuisine, Inc., d/b/a Kitaku;




                                                   2
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 3 of 38 PageID #: 472



  (“Luna”); one “John Doe” corporation; Xiu Chen; and “John” Chen. (See Compl.) On

  December 1, 2016, the complaint was amended to add corporate defendants Gin Kitaku, Inc.,

  d/b/a Kitaku (“Gin”); Yuki Kitaku, Inc., d/b/a Kitaku (“Yuki”); and Spring Kitaku, Inc., d/b/a

  Kitaku (“Spring”). (See First Amended Complaint, dated Dec. 1, 2016 (“First Am. Compl.”),

  Dkt. No. 19.) The first amended complaint also replaced “John” Chen with Yi Gin Chin, and

  added defendants Shiugeen Chin, Rosanna Chin, and Siu Kwan Wong, a/k/a Shiu Kwan Wong

  (“Wong”). (See id.) The complaint was amended a second and final time on July 10, 2018, to

  add corporate defendant Rice K, Inc., d/b/a Rice K (“Rice K”), and to remove Shiugeen Chin and

  Rosanna Chin, who by that point had been dismissed from the case.1 (See Second Am. Compl.)

  For clarity, the operative complaint names six corporate defendants—Kitaku, Gin, Yuki, Spring,

  Luna, and Rice K (the “corporate defendants”)—as well as three individual defendants—Yi Gin

  Chin, Xiu Chen, and Wong (the “individual defendants”) (collectively, “defendants”). (See id.)

                 No defendant has answered or otherwise moved with respect to the second

  amended complaint, despite each defendant having been properly served with process.2 (See



  1
    After being served with the first amended complaint, Shiugeen Chin and Rosanna Chin
  appeared through their attorney, Joseph Yau, claiming that they had been improperly named and
  had no connection with the Restaurant or any of the events giving rise to this action. (See
  Answer to Amended Complaint, dated Sept. 25, 2017, Dkt. No. 37; Letter of Joseph Yau, Esq.,
  dated Aug. 24, 2017, Dkt. No. 35.) At an initial conference held on November 29, 2017, Mr.
  Yau agreed to email photographs of his clients to plaintiffs’ counsel, John Troy, in order to
  confirm whether they were the individuals named. (See Minute Entry, dated Nov. 29, 2017.)
  After receiving the photographs and showing them to his clients, Mr. Troy confirmed that neither
  Shiugeen Chin nor Rosanna Chin was involved in the operation of the Restaurant, and plaintiffs
  stipulated to their dismissal from this case with prejudice. (See Letter of John Troy, Esq., dated
  Dec. 14, 2017, Dkt. No. 43; Stipulation of Dismissal with Prejudice as to Shiugeen Chin and
  Rosanna Chin, dated Nov. 25, 2017, Dkt. No. 43-1.)
  2
   An individual named Xiu Chen at one point appeared in this action pro se, claiming that she
  had been improperly named and requesting to vacate the Clerk’s Entry of Default which she
  believed had been entered against her. (See Letter Motion to Vacate Clerk’s Entry of Default,
                                                                                  (Continued . . . )


                                                  3
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 4 of 38 PageID #: 473



  Affidavits of Service of Denise Lewis, sworn to Aug. 23, 2018, Dkt. Nos. 68-70; Affidavits of

  Service of Robert Goyette, sworn to Dec. 31, 2018, Dkt. Nos. 74-79.) The Clerk of the Court

  noted the individual defendants’ defaults on December 10, 2018 and the corporate defendants’

  defaults on April 22, 2019.3 (See Clerk’s Entries of Default, dated Dec. 10, 2018 and Apr. 22,

  2019, Dkt. Nos. 73 and 82, respectively.) On August 23, 2019, after receiving several extensions

  of time, plaintiffs moved for default judgment. (See Notice of Motion for Default Judgment,

  dated, Aug. 23, 2019, Dkt. No. 85.) Chief Judge Mauskopf referred plaintiffs’ motion to me.

  (See Order Referring Motion, dated Aug. 28, 2019.) On February 2020, I held an inquest

  hearing and heard testimony from Jiao and Huang, through a Mandarin Chinese interpreter. (See

  Tr.) Guanzhuo Chen did not appear at the inquest hearing. (See id.)


  dated Nov. 1, 2017, Dkt. No. 38.) It was later determined that this individual was not the same
  Xiu Chen as the one named in the complaint. (See Letter of John Troy, Esq., dated June 8, 2018,
  Dkt. No. 52.) Plaintiffs’ counsel explained that, after default had been entered against Xiu Chen
  with respect to the original complaint, his law firm had mailed letters to multiple addresses
  connected with that name, including the address of the individual who ultimately appeared. (See
  id.) After conferring with his clients, Mr. Troy confirmed that this individual was not the same
  Xiu Chen as the one alleged to have owned and operated the Restaurant. (See id.) The latter
  individual has never appeared in this action, despite being properly served with the original and
  second amended complaint. (See Affidavit of Service of Samantha Stanfield, sworn to Aug. 4,
  2016, Dkt. No. 12; Affidavit of Service of Denise Lewis, sworn to Aug. 23, 2018, Dkt. No. 69.)
  3
    Service of the second amended summons and complaint was effected on all defendants for the
  first time on August 23, 2018. (See Affidavits of Service of Denise Lewis, sworn to Aug. 23,
  2018, Dkt. Nos. 62-70.) Service was proper upon the individual defendants because the
  documents were served upon a person of suitable age and discretion at the individual defendants’
  actual place of business, the Restaurant, and perfected by mail pursuant to N.Y. C.P.L.R. §
  308(2). However, service was not proper upon the corporate defendants because the affidavits of
  service contained insufficient information as to whether the “Jane Doe” who accepted service
  was authorized to do so. See FED. R. CIV. P. 4(h); N.Y. C.P.L.R. § 311. Accordingly, on
  December 10, 2018, the Clerk of the Court issued a certificate of default only as to the individual
  defendants and directed counsel to re-serve the corporate defendants. (See Clerk’s Entry of
  Default, dated Dec. 10, 2018, Dkt. No. 73; Denial of Request for Certificate of Default, dated
  Dec. 10, 2018.) On December 31, 2018, counsel re-served the corporate defendants pursuant to
  New York Business Corporation Law § 306(b)(1). (See Affidavits of Service of Robert Goyette,
  sworn to Dec. 31, 2018, Dkt. Nos. 74-79.)



                                                  4
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 5 of 38 PageID #: 474



                 Plaintiffs assert claims under the FLSA and NYLL for unpaid minimum wages

  and overtime. (See Second Am. Compl. ¶¶ 86-107.) They additionally assert claims under the

  NYLL for failure to pay spread of hours wages, provide meal periods, maintain adequate

  records, and provide proper wage notices and wage statements.4 (See id. ¶¶ 108-110; 123-141.)

  They seek back pay, liquidated damages, prejudgment interest, attorney’s fees, and costs. (See

  Memorandum of Law in Support of Motion for Default Judgment, dated Aug. 23, 2019 (“Pls.’

  Mem.”), Dkt. No. 87; Damages Calculations, Dkt. No. 86.) Jiao also seeks out-of-pocket

  expenses related to the maintenance of a motorcycle, which he used as a delivery vehicle. (See

  Second Am. Compl. ¶¶ 111-122; Pl.’s Mem. at 2-3; Damages Calculations.)

                                             DISCUSSION

      A. Motion for Default Judgment as to Guanzhuo Chen

                 On November 11, 2019, plaintiffs’ counsel, John Troy, moved for an

  adjournment of the inquest hearing for several reasons, one of them being that Guanzhuo Chen,

  who since the commencement of this action had moved to California, was unable to take time off

  of work to travel to New York on the scheduled date. (See Letter of John Troy, Esq., dated Nov.

  11, 2019, Dkt. No. 92.) I granted the motion and rescheduled the inquest from November 13,

  2019 to February 20, 2020.5 (See Order Granting Motion to Adjourn, dated Nov. 12, 2019.)




  4
    The complaint additionally asserts claims for the filing of a fraudulent Internal Revenue Service
  return under 28 U.S.C. § 7434 and for deceptive acts and practices under New York General
  Business Law § 349. (See Second Am. Compl. ¶¶ 142-148.) Plaintiffs appear to have
  abandoned these claims in their default judgment motion. (See Memorandum of Law in Support
  of Motion for Default Judgment, dated Aug. 23, 2019, Dkt. No. 87.)
  5
    This was the second adjournment of the inquest hearing, which had originally been scheduled
  for October 16, 2019. (See Order Granting Motion to Adjourn, dated Oct. 11, 2019.)



                                                  5
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 6 of 38 PageID #: 475



                 On February 3, 2020, Mr. Troy again wrote to the court, this time reporting that

  his law firm had lost contact with Guanzhuo Chen and stating that he could not confirm whether

  Guanzhuo Chen would appear at the inquest. (See Letter of John Troy, Esq., dated Feb. 3, 2020,

  Dkt. No. 93.) On the date of the inquest, Guanzhuo Chen did not appear. (See Tr.) Leanghour

  Lim, the attorney appearing for plaintiffs, confirmed that counsel had lost contact with Guanzhuo

  Chen and requested that the court dismiss his claims without prejudice. (See id. at 5:5-12.) In

  light of Guanzhuo Chen’s failure to appear at the inquest and the reports of Mr. Troy and Ms.

  Lim that they have been unable to reach him, I respectfully recommend that Guanzhuo Chen’s

  claims be dismissed without prejudice for failure to prosecute.

     B. Motion for Default Judgment as to Huang

                 Huang moves for default judgment in reliance on his status as an opt-in plaintiff.

  (See Consent to Become a Party Plaintiff, filed July 5, 2016, Dkt. No. 8.) While Huang has filed

  a form indicating his consent to join the action as a party plaintiff, he is not named in any version

  of the complaint and there is no evidence that his consent form was ever served on defendants.

  Moreover, while the complaint contains collective action allegations, plaintiffs never moved for

  certification of a collective action pursuant to 28 U.S.C. § 216(b).

                 In FLSA actions, “[c]ourts have expressed concern about whether opt-in plaintiffs

  are entitled to default judgment based on a complaint in which they are not named, but wherein

  the intent to proceed as a collective action is clear.” Charvac v. M & T Project Managers of New

  York, No. 12 CV 5637, 2013 WL 6711485, at *3 (E.D.N.Y. Dec. 18, 2013) (citation omitted).

  In cases where a collective action has not been certified, courts in this district have repeatedly

  held that “[w]ithout service of an amended pleading that incorporates the opt-in plaintiffs’

  claims, there is ‘no legal basis upon which to award damages, attorney’s fees, and costs to the




                                                    6
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 7 of 38 PageID #: 476



  opt-in plaintiffs.’” Bhagwat v. Queens Carpet Mall, Inc., 14 CV 5474, 2017 WL 1365121, at *5

  (E.D.N.Y. Mar. 10, 2017) (quoting Charvac, 2013 WL 6711485, at *3), report and

  recommendation adopted, 2017 WL 1376372 (E.D.N.Y. Apr. 11, 2017); see also Tejada v. La

  Selecta Bakery, Inc., No. 17 CV 5882, 2019 WL 2343909, at *2 (E.D.N.Y. May 1, 2019), report

  and recommendation adopted, 2019 WL 2341680 (E.D.N.Y. June 3, 2019); Ntalianas v. B & A

  Contracting of Landmark, Inc., No. 16 CV 5934, 2018 WL 1701960, at *4 (E.D.N.Y. Feb. 26,

  2018), report and recommendation adopted, 2018 WL 1582294 (E.D.N.Y. Mar 31, 2018); Noboa

  v. Toron Restoration Corp., No. 14 CV 730, 2015 WL 1672815, at *4 (E.D.N.Y. Mar. 26,

  2015).6

                 In circumstances such as this, the typical course of action has been to grant leave

  to amend the complaint, while deferring a ruling on default judgment as to any named plaintiffs

  until the opt-in plaintiffs are formally joined. See Tejada, 2019 WL 2343909, at *2-3; Ntalianas,

  2018 WL 1701960, *5; Bhagwat, 2017 WL 1365121, at *6; Noboa, 2015 WL 1672815, at *5;

  Charvac, 2013 WL 6711485, at *3. Courts have noted the uncertainty as to whether they “could

  continue to adjudicate the FLSA collective action after granting [the named] Plaintiff default

  judgment” because doing so may “trigger the mootness doctrine.” See Bhagwat, 2017 WL

  1365121, at *6 (quoting Troncone v. Velahos, No. 10 CV 2961, 2011 WL 3236219, at *8 n.8 (D.

  N.J. July 28, 2011, reconsidered on other grounds, 2012 WL 3018061 (D. N.J. July 23, 2012)).

  Thus, courts have found that fairness considerations counseled in favor of deferring entry of

  default judgment. See id. (noting that an entry of default judgment in favor of the named

  plaintiff would “disqualify [him] from serving as the class representative, frustrate renewal of


  6
   This analysis applies equally to Guanzhuo Chen, who similarly filed a consent form, but is not
  named in any version of the complaint. However, I have already recommended that Guanzhuo
  Chen’s claims be dismissed without prejudice for failure to prosecute.



                                                   7
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 8 of 38 PageID #: 477



  [the putative opt-in plaintiff’s] motion for default judgment, or preclude prosecution of the

  claims of other individuals who may qualify as opt-in plaintiffs”); see also Tejada, 2019 WL

  2343909, at *3 (“[A]n abundance of caution is warranted because there is no evidence that the

  Named Plaintiffs now intend the case to proceed on an individual basis; to the contrary, they

  seek default judgment both for themselves and the Opt-in Plaintiffs.”).

                 In this case, however, fairness considerations counsel in favor of a different

  course of action. With respect to prejudice to future opt-in plaintiffs, it seems exceedingly

  unlikely at this juncture that additional opt-in plaintiffs will seek to join. This case was filed, and

  the current opt-ins filed their consents, nearly four years ago. Moreover, while entry of default

  in favor of Jiao could prevent Huang from formally joining as a plaintiff in this case and

  separately moving for default judgment at a later time, it would not preclude him from filing a

  separate action against defendants in state court.7 On the other hand, it would be unjust to

  further delay relief to Jiao, who has a significantly larger claim against defendants than does

  Huang, given that Huang is only alleged to have worked at the Restaurant for approximately one

  month. (See Huang Aff. ¶ 4; Damages Calculations.) For these reasons, I respectfully

  recommend that Huang’s motion for default judgment be denied, that his claims be dismissed

  without prejudice, and that the court proceed with entry of default judgment in favor of Jiao.




  7
    Huang’s FLSA claims accrued in 2015 (see Huang Aff. ¶ 4); therefore, the statute of limitations
  on those claims has run. See 29 U.S.C. § 255(a) (establishing a two- or three-year statute of
  limitations, depending on whether a violation was willful). His NYLL claims, however, will
  remain timely until 2021. See N.Y. LAB. L. §§ 198(3); 663(3) (establishing a six-year statute of
  limitations). Because a plaintiff may not receive “double recovery” of unpaid wages under both
  statutes, Hernandez v. Jrpac Inc., 14 CV 4176, 2016 WL 3248493, at *31 (S.D.N.Y. June 9,
  2016), he will not be prejudiced in terms of the amount of his potential recovery.




                                                    8
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 9 of 38 PageID #: 478



      C. Motion for Default Judgment as to Jiao

                 A defendant’s “default is deemed to constitute a concession of all well pleaded

  allegations of liability.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155,

  158 (2d Cir. 1992). Once a default judgment is entered, the court “is required to accept all of

  [the plaintiff’s] factual allegations as true and draw all reasonable inferences in [the plaintiff’s]

  favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citing Au Bon Pain Corp. v.

  Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). The court must also “determine whether [the

  plaintiff’s] allegations establish [the defendants’] liability as a matter of law.” Id.

                 Jiao has sufficiently pleaded factual allegations that give rise to liability for

  unpaid minimum wages and overtime under the FLSA and the NYLL. He has also sufficiently

  pleaded claims under the NYLL for unpaid spread of hours wages, failure to provide wage

  statements and wage notices, as well as for reimbursement of costs related to his motorcycle.8

  The extent to which he can recover damages from the defaulting defendants based upon these

  violations depends on whether: (1) his claims were timely; (2) he is a covered employee under

  the FLSA and the NYLL; and (3) defendants were his employers under the FLSA and NYLL.

             1. Timeliness

                 For a plaintiff’s claims to be timely under the FLSA, they must have arisen within

  the two years prior to the filing of the complaint, or—for willful violations—within the three

  years prior. 29 U.S.C. § 255(a). Here, the complaint alleges willful violations of the Act. (See

  Second Am. Compl. ¶¶ 89, 102) and defendants have, by virtue of their default, waived the

  affirmative defense of statute of limitations. See Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d



  8
    As described infra, Jiao does not have viable claims for failure to provide meal periods or
  record-keeping violations.



                                                     9
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 10 of 38 PageID #: 479



  76, 87 (E.D.N.Y. 2012) (citing Day v. McDonough, 547 U.S. 198, 202 (2006); Davis v. Bryan,

  810 F.2d 42, 44 (2d Cir. 1987); Archie v. Grand Cent. P’ship, 997 F. Supp. 504, 536 (S.D.N.Y.

  1998)). Because Jiao alleges that he was employed by defendants and that underpayment of

  wages occurred between October 1, 2014 and May 6, 2016, his claims as to the defendants

  named in the original and first amended complaints, which were filed on May 27, 2016 and

  December 1, 2016, respectively, are timely. Those portions of his claims against Rice K

  occurring before July 10, 2015 are not timely, as Rice K was not added as a defendant until the

  second amended complaint was filed on July 10, 2018. Nor do they relate back to the earlier

  versions of the complaint. See Atakhanova v. Home Family Care Inc., No. 16 CV 6707, 2019

  WL 2435856, at *6 (E.D.N.Y. Feb. 19, 2019) (noting that the relation back doctrine does not

  apply in situations where a plaintiff seeks to add an additional defendant (citing In re Vitamin C

  Antitrust Litig., 995 F. Supp. 2d 125, 129 (E.D.N.Y. 2014)). Nonetheless, he may recover

  damages from Rice K if these claims are timely under the NYLL.

                 For Jiao’s claims to be timely under the NYLL, his claims must have arisen

  within the six years prior to the filing of the complaint. See N.Y. LAB. L. §§ 198(3); 663(3).

  Because Jiao alleges that he was employed by defendants and that underpayment of wages, wage

  notice violations, and wage statement violations occurred after July 10, 2012, his claims under

  the NYLL are timely.

             2. Employee Coverage Under the FLSA

                 Because the minimum wage and overtime provisions of the FLSA and the NYLL

  apply only to employees of covered employers, a plaintiff in a wage and hour action must show

  that he or she was defendants’ employee, and that defendants were employers subject to the

  coverage of each statute. For purposes of the FLSA, an employee is “any individual employed




                                                  10
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 11 of 38 PageID #: 480



  by an employer,” meaning any individual whom an employer “suffer[s] or permit[s] to work.”

  29 U.S.C. §§ 203(e)(1), (g). Absent a statutory exemption, such individuals are protected by the

  FLSA, so long as they work for a covered employer. An employer is defined as “any person

  acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

  § 203(d). Person is defined as “an individual, partnership, association, corporation, business

  trust, legal representative, or any organized group of persons.” 29 U.S.C. § 203(a). In addition,

  for employees to be covered by the FLSA, they must show either that their employer was an

  enterprise engaged in interstate commerce or that their work as employees regularly involved

  them in interstate commerce. See 29 U.S.C. § 207(a).

                 Here, Jiao has adequately pleaded that he was an employee to whom no statutory

  exemption applies, insofar as he alleges that he was hired to work as a delivery person at the

  Restaurant and that he worked there for approximately a year and a half before Xiu Chen

  terminated his employment. (See Second Am. Compl. ¶¶ 62-65; see also Tr. at 8:23-9:1.) In

  addition, Jiao alleges that the corporate defendants, individually and collectively, had gross

  receipts of greater than $500,000 per year during the relevant period, and that they were engaged

  in interstate commerce. (See Second Am. Compl. ¶¶ 11, 14, 20, 19, 23, 26.) Thus, he alleges

  that he is a covered employee under the FLSA. This allegation is, on its face, conclusory, insofar

  as it restates the statutory definition of enterprise coverage without providing additional facts.

  The only supporting factual allegation is that the corporate defendants each “purchased and

  handled goods moved in interstate commerce.” (See id. ¶¶ 12, 15, 18, 21, 24, 27.)

                 Multiple courts in this district have held that similarly conclusory allegations of

  enterprise coverage may be accepted on a motion for default judgment where it may be inferred

  from the type of business enterprise that it was engaged in interstate commerce. See, e.g.,




                                                   11
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 12 of 38 PageID #: 481



  Remache v. Mac Hudson Grp., No. 14 CV 3118, 2018 WL 4573072, at *4 (E.D.N.Y. Sept. 7,

  2018), report and recommendation adopted, 2018 WL 4568860 (E.D.N.Y. Sept. 24, 2018)

  (holding that “the enterprise that employed plaintiffs—i.e. a construction business—is a type that

  is typically involved in interstate commerce” and that plaintiffs had therefore sufficiently

  established that they were covered employees under the FLSA); Huerta v. Victoria Bakery, No.

  10 CV 4754, 2012 WL 1107655, at *2 (E.D.N.Y. Mar. 30, 2012) (“[T]he original complaint . . .

  provides a sufficient basis . . . for inferring the requisite interstate commerce connection under

  the sensible approach adopted by other judges in this district. The complaint alleges that

  plaintiffs . . . were employed as bread makers in a Brooklyn-based bakery with over half a

  million dollars in annual sales. It is inconceivable that some of the bread-making materials used

  by plaintiffs did not originate out of state or that the bakery did not sell its products outside the

  State of New York.”); Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 121

  (E.D.N.Y. 2011) (“Because even local business activities fall within the reach of the FLSA when

  an enterprise employs workers who handle goods or materials that have moved or been produced

  in interstate commerce, the test is met if Plaintiffs merely handled supplies or equipment that

  originated out-of-state . . . . The Court finds it logical to infer here that the cleaning supplies

  utilized by the Plaintiffs originated outside of New York. Plaintiffs’ Complaint, therefore, fairly

  alleges that the Defendants are an ‘enterprise engaged in commerce.’ Consequently, the Court

  finds that Plaintiffs are covered by the FLSA.” (internal citations and quotation marks omitted)).9



  9
    But see Perez v. Queens Boro Yang Cleaner, Inc., No. 14 CV 7310, 2016 WL 1359218, at *4
  (E.D.N.Y. Mar. 17, 2016) (“While some judges in this district disagree, and have granted default
  judgments notwithstanding a similar lack of specificity in other cases, I conclude that requiring
  non-conclusory allegations is more consonant with applicable case law concerning pleading
  requirements, and that it does not frustrate the FLSA’s remedial purpose to require a plaintiff
  seeking the statute’s protection to explain in her pleading just what it is about her employer’s
                                                                                       (Continued . . . )


                                                     12
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 13 of 38 PageID #: 482



  I agree with those courts that have adopted this approach, and therefore find that the enterprise

  that employed Jiao was involved in interstate commerce. Jiao has therefore sufficiently

  established that he is a covered employee under the FLSA.

             3. Employer Status of Individual and Corporate Defendants

                 Jiao seeks to hold nine defendants—six corporations and three individuals—

  jointly and severally liable for his unpaid wages. (See Second Am. Compl. ¶¶ 10-39.) He

  alleges that all of the individual defendants were “officers, directors, managers, and/or majority

  shareholders or owners” of each of the corporate defendants (id. ¶ 29), and that the corporate

  defendants may be considered “the same employer” for the purposes of liability because they

  are “virtually indistinguishable from each other” and because they existed with substantial

  temporal overlap. (Id. ¶¶ 40-41).

                 “The FLSA contemplates that more than one employer may be responsible for

  violations of the statute.” Remache, 2018 WL 4573072, at *5 (quoting Dixon v. Zabka, No. 11

  CV 982, 2014 WL 6084351, at *3 (D. Conn. Nov. 13, 2014)). There are two principal theories

  under which multiple entities may be held jointly and severally liable for unpaid wages: “single

  integrated enterprise” and “joint employer.” Grant v. HER Imports NY, LLC, No. 15 CV 5100,

  2018 WL 3133454, at *10 (E.D.N.Y. Feb. 16, 2018), report and recommendation adopted, 2018

  WL 1686103 (E.D.N.Y. Mar. 31, 2018). These theories are mutually exclusive. Id. (citing

  Arcuelo v. On-Site Sales & Mktg., LLC, 425 F.3d 193, 198 (2d Cir. 2005)).

                 Joint employers are “separate legal entities” which “handle certain aspects of their

  employer-employee relationship jointly.” Arcuelo, 425 F.3d at 198 (citation omitted). To



  business that brings it within the law’s ambit.” (footnote omitted)), report and recommendation
  adopted, 2016 WL 1337310 (E.D.N.Y. Apr. 5, 2016).



                                                  13
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 14 of 38 PageID #: 483



  determine whether putative joint employers should be deemed to have been plaintiffs’ joint

  employer, courts in the Second Circuit must evaluate “‘the circumstances of the whole activity,’

  viewed in light of ‘economic reality.’” Zheng v. Liberty Apparel Co., 355 F.3d 61, 71 (2d Cir.

  2003) (quoting Rutherford Food Corp. v. McComb, 331 U.S. 722, 730 (1947) and Goldberg v.

  Whitaker House Coop., 366 U.S. 28, 33 (1961), respectively).

                 A joint employment relationship may be found where a putative joint employer

  exercised either formal control or functional control over the plaintiff. See Barfield v. N.Y.C.

  Health and Hosps. Corp., 537 F.3d 132, 142–43 (2d Cir. 2008). To determine formal control,

  courts in the Second Circuit consider whether an entity: “(1) had the power to hire and fire the

  employees, (2) supervised and controlled employee work schedules or conditions of

  employment, (3) determined the rate and method of payment, and (4) maintained employment

  records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 13 (2d Cir. 1984) (quoting Bonnette v.

  Cal. Health and Welfare Agency, 704 F.2d 1465, 1470 (9th Cir. 1983)). “[W]hen an entity

  exercises those four prerogatives, that entity, in addition to any primary employer, must be

  considered a joint employer.” Zheng, 355 F.3d at 67. To determine functional control, courts

  consider a broader set of six factors:

                 (1) whether the [putative joint employer]’s premises and
                 equipment were used for the plaintiffs’ work; (2) whether the
                 [direct employer] had a business that could or did shift as a unit
                 from one putative joint employer to another; (3) the extent to
                 which plaintiffs performed a discrete line job that was integral to
                 the [putative joint employer]’s process of production; (4) whether
                 responsibility under the contracts could pass from one [direct
                 employer] to another without material changes; (5) the degree to
                 which the [putative joint employer] or [its] agents supervised
                 plaintiffs’ work; and (6) whether plaintiffs worked exclusively or
                 predominantly for [the putative joint employer].




                                                  14
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 15 of 38 PageID #: 484



  Dixon, 2014 WL 6084351, at *3 (quoting Zheng, 355 F.3d at 72). The court is also free to

  consider “any other factors it deems relevant to its assessment of the economic realities.” Zheng,

  355 F.3d at 72.

                 In contrast, the single integrated enterprise theory is a mechanism by which

  “courts may treat a group of distinct but closely affiliated entities as a single employer for FLSA

  purposes.” Hernandez v. Delta Deli Mkt., No. 18 CV 375, 2019 WL 643735, at *3 (E.D.N.Y.

  Feb. 12, 2019). “[S]eparate corporations under common ownership and management are a

  common example of such a single integrated enterprise.” Id. (internal quotation marks omitted)

  (quoting Perez v. Westchester Foreign Autos, Inc., No. 11 CV 6091, 2013 WL 749497, at *7

  (S.D.N.Y. Feb. 28, 2013)).

                 Courts determine whether multiple entities may be considered a single employer

  under this theory by considering four factors: “(1) interrelation of operations, (2) centralized

  control of labor relations, (3) common management, and (4) common ownership or financial

  control.” Juarez v. 449 Rest., Inc., 29 F. Supp. 3d 363, 367 (S.D.N.Y. 2014); see also

  Manzanares v. Your Favorite Auto Repair & Diagnostic Ctr., 17 CV 5001, 2018 WL 6718766, at

  *4 (E.D.N.Y. Nov. 7, 2018), report and recommendation adopted, 2018 WL 6517111 (E.D.N.Y.

  Dec. 11, 2018). With respect to restaurants, courts have found that facts supporting the existence

  of a single integrated enterprise include “common décor, name, menu and marketing; the use of

  the same employees at multiple locations; the transfer of items between restaurants; use of the

  same central payroll office, common storage space and leases; and the distribution of common

  employee guidelines and procedures across different businesses.” Yu Wei Cao v. Miyama, Inc.,

  No. 15 CV 266, 2019 WL 4279407, at *7 (E.D.N.Y. Sept. 10, 2019) (quoting Marin v. APU




                                                   15
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 16 of 38 PageID #: 485



  Foods Corp., No. 17 CV 3224, 2018 WL 1462236, at *2 (E.D.N.Y. Feb. 26, 2018), report and

  recommendation adopted, 2018 WL 1459488 (E.D.N.Y. Mar. 23, 2018)).

                        a. Individual Defendants

                 According to the complaint, Yi Gin Chin and Xiu Chen are a father and daughter

  who jointly own and operate the Restaurant, and are referred to by employees as “Boss” and

  “Lady Boss,” respectively. (Second Am. Compl. ¶¶ 30, 33, 46.) Each is alleged to have the

  authority to hire and fire workers, set work schedules, determine rates of pay, and assign workers

  to perform various tasks, such as chopping vegetables and mopping the floor. (Id. ¶¶ 31, 34.)

                 When asked at the inquest hearing who had hired him, Jiao answered “the boss.”

  (Tr. at 7:20-21.) When asked who had fired him, he answered “[t]he daughter of the boss.” (Id.

  at 8:2-3.) The court then asked Jiao the names of the “boss and the boss’s daughter.” (Id. at 8:6-

  7.) With respect to “the boss,” he answered “[l]ast name Chen, the first name Yi Ming” and

  spelled “first name Y-I, M-I-N-G. Last name C-H-E-N.” (Id. at 8:8-9.) He identified the

  “boss’s daughter” as Xiu Chen. (Id. at 8:9-11.) The court then asked him to clarify the identity

  of the other individual he had mentioned, besides Xiu Chen. (Id. at 8:12.) His interpreter

  answered “the other one is Chen Yi Ming. Maybe a different pronunciation because this is

  Chinese Mandarin this pronunciation, and this [referring to the complaint] probably is Cantonese

  spelling.” (Id. at 8:14-17.) When the court asked Jiao to spell the name of “the boss” once more

  for the record, he spelled “Y-I, G-I-N, C-H-I-N.” (Id. at 8:20-22.) However, when the court

  followed up by asking who had hired and fired him, he again referenced “Yi Ming Chen,” stating

  “Yi Ming hired me, I was fired by his daughter Xiu.” (Id. 8:23-9:1.)

                 While I find Jiao’s allegations and testimony sufficient to establish an

  employment relationship with Xiu Chen, his repeated references to “Yi Ming Chen,” an




                                                  16
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 17 of 38 PageID #: 486



  individual not named in any version of the complaint, raise significant questions as to whether

  the complaint properly identifies Yi Gin Chin as “the boss” who had hired him. While Jiao’s

  interpreter attempted to clarify the confusion with her allusion to different spellings and

  pronunciations in Mandarin and Cantonese, the court ultimately does not have sufficient

  information to determine whether this explanation is credible; nor does his interpreter have any

  personal knowledge as to whether Yi Ming Chen and Yi Gin Chin may be the same person.

  Therefore, I recommend that plaintiff’s motion be denied as to Yi Gin Chin.

                 I also recommend that plaintiff’s motion be denied as to Wong. While Wong is

  alleged to have had the same authority as Yi Gin Chin and Xiu Chen (see Second Am. Compl. ¶

  38), the complaint ultimately does not paint a clear picture as to Wong’s role in the Restaurant.

  Moreover, Wong is not mentioned in Jiao’s sworn affidavit; nor was Wong mentioned in his

  testimony at the inquest hearing. (See Jiao Aff.; Tr.)

                         b. Corporate Defendants

                 The six corporate defendants were active during different periods of time from

  early 2008 to the present. While some overlapped for only a short time, or not at all, others

  operated concurrently for years. (See Second Am. Compl. ¶ 42; Declaration of John Troy, Esq.,

  dated Feb. 21, 2020 (“Troy Decl.”), Dkt. No. 95-1.) Only Luna remains an active corporation;

  the other corporate defendants have been dissolved.10 Gin, Yuki, and Spring were each active

  for the entirety of Jiao’s employment, whereas Luna was active for approximately the last two



  10
    While Mr. Troy, in his February 21, 2020 declaration, states that Rice K is also an active
  corporation (see Troy Decl.), a search of the New York Department of State’s Corporation and
  Business Entity Database reveals that Rice K dissolved on November 6, 2019. See New York
  Department of State, Division of Corporations, Corporation and Business Entity Database
  (search for “Rice K, Inc.”), https://www.dos.ny.gov/corps/bus_entity_search.html.




                                                   17
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 18 of 38 PageID #: 487



  months of his employment. (See Second Am. Compl. ¶ 42, 62.) I have summarized each

  corporate defendant’s incorporation and dissolution dates, as well as the name under which each

  corporate defendant is alleged to have done business, in the chart below:

  Name                      D/b/a                 Incorporation Date          Dissolution Date

  Kitaku                    Kitaku                January 29, 2008            July 27, 2011

  Gin                       Kitaku                November 20, 2009           June 29, 2016

  Yuki                      Kitaku                September 4, 2009           June 29, 2016

  Spring                    Kitaku                January 25, 2012            August 31, 2016

  Luna                      Kitaku and Rice K     February 24, 2016           N/A

  Rice K                    Rice K                June 20, 2018               November 6, 2019


                 While plaintiff has adduced only minimal evidence as to his employment

  relationship with the corporate defendants, he testified that he was hired to work at “Kitaku

  Restaurant.” (See Tr. at 5:22-6:2.) The complaint alleges that each of the corporate defendants

  shared a principal place of business—29-21 23rd Avenue in Queens, New York—where they

  each did business as the same restaurant. (See Second Am. Compl. ¶¶ 10-28, 45.) It further

  alleges that they shared common ownership and management in Xiu Chen who, in her capacity

  as owner and manager, directed Jiao’s work. (See id. ¶¶ 29-31; Jiao Aff. ¶ 17; Tr. at 9:1.) While

  the name of the Restaurant changed from “Kitaku” to “Rice K” on November 18, 2016 (Second

  Am. Compl. ¶ 43), this appears to have been a mere re-branding. The complaint alleges that Xiu

  Chen “continues to claim that she is the Owner of Rice K on outlets like Yelp” and that Rice K

  claims that it is “[c]elebrating 20 years in the neighborhood.” (Id. ¶¶ 47-48; see also Screenshots

  of Rice K’s Yelp and Facebook Pages, Dkt. Nos. 55-3 and 55-4, respectively.) Based on these




                                                  18
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 19 of 38 PageID #: 488



  facts, I find that the corporate defendants were a single integrated enterprise and that this

  enterprise was Jiao’s joint employer, along with Xiu Chen.11

       D. Damages

                 Once the court has determined that the defaulting defendants are liable, “the court

  must conduct an inquiry to establish damages to a ‘reasonable certainty.’” Gunawan, 897 F.

  Supp. 2d at 83 (quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d

  Cir. 1999)). “[T]he quantum of damages remains to be established by proof unless the amount is

  liquidated or susceptible of mathematical computation.” Flaks v. Koegel, 504 F.2d 702, 707 (2d

  Cir. 1974). “The burden is on the plaintiff to establish [his] entitlement to recovery.” Bravado

  Int’l Grp. Merch. Servs. v. Ninna, Inc., 655 F. Supp. 2d 177, 189 (E.D.N.Y. 2009).

             1. Hours Worked

                 “As a preliminary matter, when an employer fails to maintain accurate records or

  where, as here, no records have been produced as a consequence of a defendant’s default, courts

  have held that the ‘plaintiff[’s] recollection and estimates of hours worked are presumed to be

  correct.’” Gunawan, 897 F. Supp. 2d at 88 (quoting Zeng Liu v. Jen Chu Fashion Corp., No. 00

  CV 4221, 2004 WL 33412, at *3 (S.D.N.Y. Jan. 7, 2004)); see also Kim v. Kum Gang, Inc., No.

  12 CV 6344, 2015 WL 2222438, at *25 (S.D.N.Y. Mar. 19, 2015) (where an employer fails to



  11
    While the single employer doctrine is most commonly applied where two or more entities
  operate concurrently, it has been applied in situations where one entity was not incorporated until
  just before the plaintiff’s employment terminated, see Grant, 2018 WL 3133454, at *11, and
  where two entities overlapped in existence for only two months, yet shared the same employees,
  used the same office space, performed the same trade, and were under common ownership, see
  Bricklayers and Allied Craftworkers v. Local 2 v. C.G. Yantch, Inc., 316 F. Supp. 2d 130, 143
  (N.D.N.Y. 2003). In this case, while not all of the corporate defendants overlapped with one
  another, or operated during Jiao’s period of employment, the record indicates that, as a group,
  they continuously operated the same restaurant, at the same location, under the same ownership
  for upwards of a decade. On these facts, I find it appropriate to consider them a single employer.



                                                   19
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 20 of 38 PageID #: 489



  maintain records of wages and hours, plaintiffs “need only prove that they performed work for

  which they were not properly compensated and produce sufficient evidence to show the amount

  and extent of that work as a matter of just and reasonable inference”) (internal quotation marks

  and citations omitted); Hart v. Rick’s Cabaret Int’l, Inc., 60 F. Supp. 3d 447, 466 (S.D.N.Y.

  2014) (“It would be manifestly unfair to allow employers to avoid, or reduce, their liability

  simply because they kept shoddy records.”). Here, because defendants have defaulted and no

  employment records have been produced, the court will presume the accuracy of Jiao’s

  recollection and estimates of hours worked, as stated in his testimony at the inquest.

                 Jiao testified that he worked seven days per week as follows: Monday through

  Thursday from 11:00 a.m. to 11:00 p.m.; Friday and Saturday from 11:00 a.m. to 12:00 a.m.; and

  Sunday from 12:00 p.m. to 11:00 p.m. (Tr. at 6:18-7:3; 9:19-10:12.) Therefore, he worked

  eighty-five hours per week. He testified that he did not receive any breaks during his working

  hours. (Id. at 9:5-8.) While he did not take any vacations during his employment, he testified

  that he would take a half day off for “personal work” once or twice a month on average. (Id. at

  9:9-14.) Over the course of his employment, this would have amounted to approximately two

  weeks.12 Therefore, while his employment spanned eighty-three weeks, he is entitled to

  compensation for eighty-one weeks.

             2. Minimum Wage Compensation

                 Under both the FLSA and the NYLL, employees must be paid at least a minimum

  hourly wage for each hour that they work. See 29 U.S.C. § 206(a); N.Y. LAB. LAW § 652. The

  federal minimum wage does not preempt the state minimum wage, see 29 U.S.C. § 218(a), and a


  12
    This figure was calculated as follows: 19 months employment x 1.5 half days off per month =
  28.5 half days off throughout employment; 28.5/2 = 14.25 full days off throughout employment.




                                                  20
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 21 of 38 PageID #: 490



  plaintiff may recover under whichever statute provides the highest measure of damages.

  Wicaksono v. XYZ 48 Corp., No. 10 CV 3635, 2011 WL 2022644, at *3 (S.D.N.Y. May 2,

  2011), report and recommendation adopted, 2011 WL 2038973 (S.D.N.Y. May 24, 2011).

  Throughout Jiao’s employment, the federal minimum wage was $7.25. (See United States

  Department of Labor, Wage and Hour Division, History of Federal Minimum Wage Rates Under

  the Fair Labor Standards Act, 1938 – 2009, https://www.dol.gov/agencies/whd/minimum-

  wage/history/chart). From Jiao’s date of hire on October 1, 2014 through December 30, 2014,

  the New York state minimum wage was $8.00. (See New York Department of Labor, History of

  the General Hourly Minimum Wage in New York State, https://labor.ny.gov/stats/minimum_

  wage.shtm). From December 31, 2014 through December 30, 2015, it was $8.75. (See id.)

  Finally, from December 31, 2015 through his date of termination on May 6, 2016, it was $9.00.

  (See id.) Since, at all relevant times, the New York State minimum wage was higher than the

  federal minimum wage, I will use that rate to calculate damages.

                 Jiao testified that he was paid a flat rate of $1,500 per month, or $375 per week,

  for the duration of his employment, and that he worked eighty-five hours per week. (See Tr. at

  6:18-7:6, 9:19-10:12.) This amounts to an hourly rate of $4.41, which is below the statutory

  minimum.

                 Both the FLSA and the NYLL contain “tip credit” provisions, which “permit an

  employer to pay a tipped worker a cash wage that is lower than the statutory minimum wage,

  provided that the cash wage and the employee’s tips, taken together, are at least equivalent to the

  minimum wage.” Inclan v. N.Y. Hosp. Grp., 95 F. Supp. 3d 490, 497 (S.D.N.Y. 2015). To be

  eligible for a tip credit under the FLSA, an employer must “satisfy two conditions: (1) inform the

  employee of the ‘tip credit’ provision . . . and (2) permit the employee to retain all of the tips the




                                                    21
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 22 of 38 PageID #: 491



  employee receives.” Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 287 (S.D.N.Y.

  2011) (quoting Jin v. Pacific Buffet House, No. 06 CV 579, 2009 WL 2601995, at *4 (E.D.N.Y.

  2009)). Where an employer does not strictly comply with these two requirements, it may not

  avail itself of the tip credit to offset its minimum wage damages. Cabrera v. Canela, 412 F.

  Supp. 3d 167, 182 (E.D.N.Y. 2019); see also Chung v. New Silver Palace Rest., 246 F. Supp. 2d

  220, 229 (S.D.N.Y. 2002) (“The two prerequisites . . . are strictly construed, and must be

  satisfied even if the employee received tips at least equivalent to the minimum wage.”).

                 In this case, while the complaint implies that Jiao earned tips, it also alleges that

  defendants did not inform him of their use of the tip credit. (See Second Am. Compl. ¶¶ 50-53,

  58, 69.) Therefore, defendants are not entitled to credit any tips he may have earned towards

  their minimum wage obligation and I will assume that he earned $375 per week for the purpose

  of calculating minimum wage damages.

                 From Jiao’s date of hire on October 1, 2014 through December 30, 2014, the New

  York State minimum wage was $8.00. If Jiao had been paid the minimum wage during this

  period, he would have earned $680 per week ($8.00 x 85). Therefore, I find that he was

  underpaid by $305 per week, or $3,965 for this thirteen week period.

                 From December 31, 2014 through December 30, 2015, the New York State

  minimum wage was $8.75. If Jiao had been paid the minimum wage during this period, he

  would have earned $743.75 per week ($8.75 x 85). Therefore, he was underpaid by $368.75 per

  week. As discussed above, Jiao testified that he took a half day off once or a twice a month on

  average, which amounts to two weeks over the course of his employment. Since the court has no

  means of determining when these half days off were taken, I find it fairest to subtract the two

  weeks from this period, since it is the longest and thus the most likely to have contained those




                                                   22
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 23 of 38 PageID #: 492



  days.13 Therefore, compensating for fifty weeks rather than fifty two weeks, I find that Jiao was

  underpaid by $18,437.50 for this period.

                  Finally, from December 31, 2015 through Jiao’s date of termination on May 6,

  2016, the New York State minimum wage was $9.00. If Jiao had been paid the minimum wage

  during this period, he would have earned $765 per week ($9.00 x 85). Therefore, I find that he

  was underpaid by $390 per week, or $7,020 for this eighteen week period.

                  In sum, I find that Jiao is owed $29,422.50 in unpaid minimum wage

  compensation.

             3. Overtime Compensation

                  Jiao is entitled to overtime compensation under both the FLSA and NYLL at the

  rate of one and one-half times his regular rate of pay for the hours he worked in excess of forty

  during a workweek. See 29 U.S.C. § 207(a)(1); N.Y. COMP. CODES T. & RECS. tit. 12, § 142-2.2.

  Jiao asserts that he never received overtime compensation during his employment. (See Second

  Am. Compl. ¶ 68; Tr. at 9:2-4.) He is therefore entitled to recover fifty percent of the applicable

  minimum wage for overtime hours worked during his employment. See Jaramillo v. Banana

  King Rest. Corp., 12 CV 5649, 2014 WL 2993450, at *4 (E.D.N.Y. June 30, 2014). Based on

  Jiao’s testimony, he worked an average of forty-five overtime hours per week. (See Tr. at 6:18-

  7:3; 9:19-10:12.) He is therefore entitled to $2,340 in unpaid overtime compensation for the

  period from October 1, 2014 through December 30, 2014 (($4.00 x 45) x 13); $9,855.00 in

  unpaid overtime compensation for period from December 31, 2014 through December 30, 2015

  (($4.38 x 45) x 50); and $3,645 in unpaid overtime compensation for period from December 31,



  13
    In my subsequent calculations, I will continue to compensate for fifty weeks in calendar year
  2015 rather than fifty-two.



                                                  23
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 24 of 38 PageID #: 493



  2015 through May 6, 2016 (($4.50 x 45) x 18), for a total of $15,840 in unpaid overtime

  compensation.

             4. Spread of Hours

                  Jiao further claims that he is entitled to unpaid spread of hours wages under N.Y.

  COMP. CODES R. & REGS. tit. 12, § 146-1.6. (See Second Am. Compl. ¶¶ 108-110.) That

  provision provides that “[o]n each day on which the spread of hours exceeds 10, an employee

  shall receive one additional hour of pay at the basic minimum hourly rate.” N.Y. COMP. CODES

  R. & REGS. tit. 12, § 146-1.6(a). “[T]he weight of authority in this Circuit holds that ‘[a]

  limitation upon a plaintiff’s eligibility to recover for spread-of-hours pay is that the plaintiff not

  earn more than the [state] minimum wage.”’ Tan v. Voyage Express Inc., No. 15 CV 6202, 2017

  WL 2334969, at *3 (E.D.N.Y. May 25, 2017) (quoting Luna v. Gon Way Constr., No. 16 CV

  1411, 2017 WL 835321, at *11 (E.D.N.Y. Feb. 14, 2017), report and recommendation adopted,

  2017 WL 835174 (E.D.N.Y. Mar. 2, 2017)). Because Jiao worked more than ten hours per day

  and was paid less than the minimum wage, he is entitled to an additional hour of compensation at

  the applicable minimum wage rate for each shift that he worked more than ten hours.

                  Jiao testified that he worked more than ten hours per day, seven days per week

  throughout his employment. Therefore, he is entitled to $728 in unpaid spread of hours wages

  for the period from October 1, 2014 through December 30, 2014 (($8.00 x 7) x 13); $3,062.50 in

  unpaid spread of hours wages for the period from December 31, 2014 through December 30,

  2015 (($8.75 x 7) x 50); and $1,134 in unpaid spread of hours wages for the period from

  December 31, 2015 through May 6, 2016 (($9.00 x 7) x 18), for a total of $4,924.50 in unpaid

  spread of hours wages.




                                                    24
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 25 of 38 PageID #: 494



             5. Liquidated Damages

                 Jiao requests liquidated damages under the NYLL. (Pl.’s Mem. at 8); see also

  Rana v. Islam, 887 F.3d 118, 119 (2d Cir. 2018) (per curiam) (holding that a plaintiff may not

  recover cumulative liquidated damages under both the FLSA and NYLL for the same time

  period). The NYLL provides for liquidated damages equaling one-hundred percent of wages

  due. See N.Y. LAB. LAW § 663(1). Moreover, under the NYLL, “liquidated damages are

  presumed unless defendants can show subjective good faith.” Zubair v. EnTech Eng’g, P.C., 900

  F. Supp. 2d 355, 360 n.3 (S.D.N.Y. 2012); see N.Y. LAB. LAW § 663(1). As defendants have

  defaulted, they have not established good faith to rebut the liquidated damages presumption.

  Therefore, I respectfully recommend that Jiao be awarded $50,187 in liquidated damages.

             6. Wage Notices

                 Jiao requests statutory damages for defendants’ failure to provide a time-of-hire

  wage notice in compliance with New York’s Wage Theft Prevention Act (“WTPA”), which

  requires employers to “provide [their] employees, in writing . . . a notice containing . . . the rate

  or rates of pay thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

  other . . . ” N.Y. LAB. LAW § 195(1). Beginning April 9, 2011, the WTPA required employers

  to provide written wage notices “at the time of hiring, and on or before February first of each

  subsequent year of the employee’s employment with the employer.” N.Y. LAB. LAW § 195(1-a)

  (eff. Apr. 9, 2011 to Feb. 27, 2015). By an amendment to the WTPA, effective February 27,

  2015, that provision changed to require employers to provide written wage notices only “at the

  time of hiring.” 2014 N.Y. LAWS ch. 537 § 1, amending N.Y. LAB. LAW § 195(1-a).

                 Between April 9, 2011 and February 26, 2015, the WTPA entitled employees who

  did not receive proper wage notices to statutory damages of $50 per week to a maximum of




                                                    25
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 26 of 38 PageID #: 495



  $2,500. See Miguel v. Mi Bella Puebla Corp., No. 16 CV 1593, 2017 WL 4838820, at *6

  (E.D.N.Y. Sept. 6, 2017), report and recommendation adopted, 2017 WL 4838761 (E.D.N.Y.

  Oct. 24, 2017). Beginning on February 27, 2015, statutory damages under the WTPA were

  increased to $50 per day to a maximum of $5,000. Id. (citing N.Y. LAB. LAW § 198(1-b)).

                  Jiao alleges that he did not receive a wage notice at the time of his hire. (See

  Second Am. Compl. ¶¶ 59, 133-37; Tr. at 9:15-18.) Because Jiao was hired between April 9,

  2011 and February 26, 2015, he is entitled to $2,500 in statutory damages for defendants’ failure

  to provide a time-of-hire wage notice.14

              7. Wage Statements

                  Jiao also requests statutory damages for defendants’ failure to provide wage

  statements in compliance with the NYLL. The WTPA requires employers to furnish each

  employee with a statement with every payment of wages—i.e., a paystub—that lists, inter alia,

  the dates of work covered by that payment of wages, the employer’s address and telephone

  number, the applicable rate or rates of pay, applicable deductions, and any allowances claimed as




  14
    While the annual wage notice requirement was still in effect during Jiao’s first year of
  employment, he is not entitled to damages for defendants’ failure to provide an annual wage
  notice that year, as the WTPA did not provide for damages for annual wage notice violations
  during the time that requirement was in effect. See Remache, 2018 WL 4573072, at *17 (“I
  agree with those courts that have held that no damages are available for annual wage notice
  violations, as the text of the statute is contrary to such a result. . . . Even though the Act, prior to
  the 2015 amendments, required annual wage notices, it did not provide that employees could
  recover civil damages for a violation of this requirement; only the New York Department of
  Labor could pursue such remedies.” (footnote and citations omitted)); Gamero v. Koodo Sushi
  Corp., 272 F. Supp. 3d 481, 510 n.13 (S.D.N.Y. 2017) (“Although the statute extended a private
  cause of action to employees whose employers failed to provide an initial wage notice at their
  hire, it did not create a private cause of action for employees whose employers failed to furnish
  the annual notice in following years.” (italics in original) (internal quotation marks, citations, and
  brackets omitted)); but see Inclan, 95 F. Supp. 3d at 502.




                                                    26
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 27 of 38 PageID #: 496



  part of the minimum wage. N.Y. LAB. LAW § 195(3). Jiao alleges that he never received wage

  statements with his pay. (See Second Am. Compl. ¶¶ 59, 138-141; Tr. at 7:7-9, 9:15-18.)

                   Prior to February 27, 2015, “the WTPA entitled employees to recover statutory

  damages for violations of the wage statement requirement of $100 per work week, not to exceed

  $2,500.” Baltierra v. Advantage Pest Control Co., No. 14 CV 5917, 2015 WL 5474093, at *10

  (E.D.N.Y. Sept. 18, 2015) (citation omitted); accord Inclan, 95 F. Supp. 3d at 501; see also 2010

  N.Y. LAWS ch. 564 § 7, amending N.Y. LAB. LAW § 198(1-d). By an amendment to the WTPA

  effective February 27, 2015, the law changed to allow employees to recover statutory damages of

  $250 dollars “for each work day that the violations occurred or continue to occur,” not to exceed

  $5,000. 2014 N.Y. LAWS ch. 537 § 2, amending N.Y. LAB. LAW § 198(1-d); see also Zhang v.

  Red Mtn. Noodle House Inc., No. 15 CV 628, 2016 WL 4124304, at *6 n.13 (E.D.N.Y. July 5,

  2016), report and recommendation adopted, 2016 WL 4099090 (E.D.N.Y. Aug. 2, 2016).

  Because Jiao’s employment after February 26, 2015 spans more than twenty days, he is entitled

  to damages in the full statutory amount of $5,000 for defendants’ failure to provide wage

  statements.

                8. Pre-Judgment Interest

                   Jiao additionally requests and is entitled to prejudgment interest under the NYLL.

  See N.Y. LAB. LAW § 663; Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 48

  (E.D.N.Y. 2015) (“In contrast to the FLSA, the NYLL permits an award of both liquidated

  damages and prejudgment interest.”). “Prejudgment interest is calculated on the unpaid wages

  due under the NYLL, not on the liquidated damages awarded under the state law.”15 Fermin, 93


   15
     Prejudgment interest is also unavailable for violations of the wage statement or wage notice
   provisions. See N.Y. LAB. LAW § 198(1-b), (1-d).



                                                   27
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 28 of 38 PageID #: 497



  F. Supp. 3d at 49 (quoting Mejia v. East Manor USA Inc., No. 10 CV 4313, 2013 WL 3023505,

  at *8 n.11 (E.D.N.Y. Apr. 19, 2013) (internal brackets removed), report and recommendation

  adopted, 2013 WL 2152176 (E.D.N.Y. May 17, 2013)).

                 The statutory rate of interest is nine percent per annum. N.Y. C.P.L.R. § 5004.

   Where damages were incurred at various times, interest may be calculated from a single

   reasonable intermediate date. Id. § 5001(b). The midpoint of a plaintiff’s employment is a

   reasonable intermediate date for purposes of calculating prejudgment interest. See Fermin, 93

   F. Supp. 3d at 49; Wicaksono, 2011 WL 2022644, at *9. I determine the midpoint of Jiao’s

   employment to be July 19, 2015. I therefore respectfully recommend that prejudgment interest

   at the rate of nine percent per annum be awarded on his wage damages of $50,187 from July 19,

   2015 to the date of entry of judgment, which amounts to a per diem interest rate of $12.37

   ($50,187 x .09/365).

             9. Post-Judgment Interest

                  Jiao is also entitled to post-judgment interest under 28 U.S.C. § 1961(a). Section

   1961 provides that “interest shall be allowed on any money judgment in a civil case recovered

   in a district court.” 28 U.S.C. § 1961(a). Under the statute, interest is calculated “from the date

   of the entry of judgment, at a rate equal to the weekly average 1-year constant maturity Treasury

   yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

   week preceding[ ] the date of the judgment.” Id. Thus, I respectfully recommend that Jiao be

   awarded statutory post-judgment interest. See Fermin, 93 F. Supp 3d at 53 (finding that post-

   judgment interest is mandatory).

             10. Reimbursement of Motorcycle Costs

                 Jiao seeks reimbursement for costs associated with the maintenance of a

  motorcycle, which was used as a delivery vehicle. Both the FLSA and the NYLL require


                                                   28
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 29 of 38 PageID #: 498



  employers to reimburse their employees for costs associated with the purchase and maintenance

  of “tools of the trade,” where such expenditures bring the employee’s wages below the statutory

  minimum. See 29 C.F.R. § 531.35 (“[I]f it is a requirement of the employer that the employee

  must provide tools of the trade which will be used in or are specifically required for the

  performance of the employer’s particular work, there would be a violation of the Act in any

  workweek when the cost of such tools purchased by the employee cuts into the minimum or

  overtime wages required to be paid him under the Act.”); N.Y. COMP. CODES R. & REGS. tit. 12,

  § 146-2.7(c) (“If an employee must spend money to carry out duties assigned by his or her

  employer, those expenses must not bring the employee’s wage below the required minimum

  wage.”); see also Guan Ming Lin v. Benihana Nat’l Corp., 755 F. Supp. 2d 504, 511 (S.D.N.Y.

  2010). “Vehicles such as bicycles, motorcycles, and mopeds are considered ‘tools of the trade’ if

  employees are required to possess and utilize them in the course of their employment.” Guan

  Ming Lin, 755 F. Supp. 2d at 511; see also Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d 240,

  257 (S.D.N.Y. 2008) (“There is no question, in light of the record, that vehicular transportation-

  whether by bicycle or motorbike-was a necessary component of the job of the deliverymen[.] . . .

  The primary role of these men was to deliver hot meals to hungry and often impatient customers

  over a large geographic expanse[.]’”).

                 Jiao alleges that defendants required him to maintain a motorcycle for the purpose

  of making deliveries for the Restaurant, yet did not reimburse him for any out-of-pocket costs

  associated with the maintenance of that motorcycle, including gasoline costs. (See Second Am.

  Compl. ¶¶ 74-75, 111-122; Jiao Aff. ¶¶ 13-14; Tr. at 7:11-17.) He has also established that he

  earned less than the minimum wage. (See Tr. at 6:18-7:6, 9:19-10:12.) Therefore, I find that he

  is entitled to reimbursement of his motorcycle costs.




                                                  29
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 30 of 38 PageID #: 499



                 Jiao requests that reimbursement be calculated using the Internal Revenue Service

  (“IRS”) standard mileage rate in lieu of his actual expenses. (See Second Am. Compl. ¶¶ 117-

  120.) Standard reimbursement rates may be used to calculate damages in FLSA cases where a

  vehicle is a “tool of the trade.” Xin Long Lin v. New Fresca Tortillas, Inc., No. 18 CV 3246,

  2019 WL 3716199, at *6 (E.D.N.Y. May 1, 2019), report and recommendation adopted, 2019

  WL 3714600 (E.D.N.Y. May 28, 2019) (citing Bordeau v. V & J Emp’t Servs., Inc., No. 17 CV

  188, 2018 WL 2041617, at *5 (N.D.N.Y. Mar. 27, 2018); Perrin v. Papa John’s Int’l, Inc., 114 F.

  Supp. 3d 707, 721 (E.D. Mo. 2015)). However, one court in this district recently found usage of

  the IRS standard mileage rate to be unsupported where the vehicle in question was a motorcycle,

  given that the IRS rate is intended to approximate “the cost of operating [a] car.” See id.;

  Internal Revenue Service, Travel, Gift, and Car Expenses, Publication 343, at 14-15 (2019),

  https://www.irs.gov/pub/irs-pdf/p463.pdf. Instead, that court applied the Motorcycle

  Reimbursement Rates from the United States General Services Administration (“GSA”), finding

  that these rates would offer a more reasonable approximation of the plaintiff’s costs. See id. I

  agree that the GSA rates would provide a more accurate approximation of Jiao’s motorcycle

  costs, and will therefore apply these rates in my calculations.

                 Jiao alleges that he drove an average of forty-five miles per day, each day of his

  employment. (See Second Am. Compl. ¶ 75.) From Jiao’s date of hire on October 1, 2014

  through December 31, 2014, the GSA motorcycle reimbursement rate was $0.53 per mile. See

  General Services Administration, Privately Owned Vehicle (POV) Mileage Rates (Archived),

  https://www.gsa.gov/travel/plan-book/transportation-airfare-pov-etc/privately-owned-vehicle-

  mileage-rates/pov-mileage-rates-archived. From January 1, 2015 through December 31, 2015, it

  was $0.545 per mile. (See id.) Finally, from January 1, 2016 through Jiao’s date of termination




                                                   30
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 31 of 38 PageID #: 500



  on May 6, 2016, it was $0.51 per mile. (See id.) Therefore, I find that Jiao is entitled to

  reimbursement for his motorcycle costs in the amount of $2,170.35 for the period from October

  1, 2014 through December 31, 2014 (($0.53 x 45 x 7) x 13); $8,583.75 for the period from

  January 1, 2015 through December 31, 2015 (($0.545 x 45 x 7) x 50); and $2,891.70 for the

  period from January 1, 2016 through May 6, 2016 (($0.51 x 45 x 7) x 18), for a total of

  $13,645.80.

             11. Meal Periods

                 Jiao also claims that he is entitled to damages for defendants’ failure to afford him

  meal periods pursuant to N.Y. LAB. LAW § 162, which provides that “[a]n employee who works

  a shift of more than six hours which extends over the noon day meal period is entitled to at least

  thirty minutes off within that period for the meal period.” (See Second Am. Compl. ¶¶ 123-127.)

  This claim fails as a matter of law because there is no private right of action under N.Y. LAB.

  LAW § 162. See Xin Long Lin, 2019 WL 3716199, at *6; Jihui Zhang v. XYZ Limousine, Inc.,

  No. 15 CV 7440, 2019 WL 1220310, at *10 (E.D.N.Y. Mar. 15, 2019); see also Hill v. City of

  New York, 136 F. Supp. 3d 304, 350-51 (E.D.N.Y. 2015) (collecting cases). Moreover, the

  calculation of unpaid minimum wages accounted for all hours Jiao worked. See Xin Long Lin,

  2019 WL 3716199, at *6. Therefore, I find that Jiao is not entitled to additional compensation

  for unpaid meal breaks.

             12. Record-Keeping

                 Jiao further claims that he is entitled to damages for defendants’ failure to keep

  records in compliance with N.Y. COMP. CODES R. & REGS. tit. 12, § 146-2.1. (See Second Am.

  Compl. ¶¶ 128-132.) That provision requires employers to “establish, maintain and preserve for

  at least six years weekly payroll records[.]” N.Y. COMP. CODES R. & REGS. tit. 12, § 146-2.1.




                                                  31
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 32 of 38 PageID #: 501



  Like the claim for failure to provide meal periods, this claim also fails as a matter of law because

  “no ‘independent cause of action’ for violations of New York’s recordkeeping requirements

  exists.” Xin Long Lin, 2019 WL 3716199, at *6 (quoting In re Domino’s Pizza Inc., No. 16 CV

  6274, 2018 WL 1587593, at *7 (S.D.N.Y. Mar. 27, 2018)); see also Carter v. Tuttnaeur U.S.A.

  Co., 78 F. Supp. 3d 564, 571 (E.D.N.Y. January 12, 2015). Therefore, I find that Jiao is not

  entitled to damages for record-keeping violations.

             13. Attorney’s Fees & Costs

                 As a prevailing party, Jiao is entitled to attorney’s fees and costs under both

  statutes. See 29 U.S.C. § 216(b); N.Y. LAB. LAW §§ 198, 663(1)). He seeks an award of

  attorney’s fees in the amount of $34,271.17. (See Attorney Time Records, Dkt. No. 86-4.)

                 District courts have “considerable discretion in determining what constitutes

  reasonable attorney’s fees in a given case.” Barfield v. New York City Health & Hosps. Corp.,

  537 F.3d 132, 151 (2d Cir. 2008). When exercising their discretion to determine the

  reasonableness of attorney’s fees, courts in this circuit use the “presumptively reasonable fee”

  standard. Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d

  183, 190 (2d Cir. 2008). The presumptively reasonable fee, also known as the lodestar, is “the

  product of a reasonable hourly rate and the reasonable number of hours required by the case.”

  Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011). In addition, an application

  for attorney’s fees must be supported “by accurate, detailed, and contemporaneous time records.”

  Labarbera v. ASTC Labs., Inc., 752 F. Supp. 2d 263, 277 (E.D.N.Y. 2010).

                 I begin by assessing whether Jiao’s counsel requests a reasonable hourly rate. A

  reasonable hourly rate is “the rate a paying client would be willing to pay . . . bear[ing] in mind

  that a reasonable, paying client wishes to spend the minimum necessary to litigate the case




                                                   32
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 33 of 38 PageID #: 502



  effectively.” Arbor Hill, 522 F.3d at 190. Reasonable hourly rates should be based on “rates

  prevailing in the community for similar services of lawyers of reasonably comparable skill,

  experience, and reputation.” Cruz v. Local Union No. 3 of IBEW, 34 F.3d 1148, 1159 (2d Cir.

  1994) (citing Blum v. Stenson, 465 U.S. 886, 896 n.11 (1984)). A judge may determine

  prevailing rates based on evidence presented or his or her own knowledge of rates charged in the

  community. Chambless v. Masters, Mates & Pilots Pension Plan, 885 F.2d 1053, 1059 (2d Cir.

  1989). The “community” is generally considered to be the district where the court sits. See

  Arbor Hill, 522 F.3d at 190. Also, “the nature of representation and type of work involved in a

  case are critical ingredients in determining the ‘reasonable’ hourly rate.” Id. at 184 n.2 (citations

  omitted).

                 As a preliminary matter, while counsel has satisfied the contemporaneous time

  records requirement, I note that little else has been submitted in support of the fee application.

  The portion of the Memorandum of Law addressing attorney’s fees contains a single sentence

  referencing the fee shifting provisions of the FLSA and NYLL. (See Pls.’ Mem. at 10.) No

  information is provided as to the experience and qualifications of the billers; nor is any attempt

  made to justify the reasonableness of the rates requested. The papers do not even make clear

  which billers are attorneys versus non-attorneys, let alone partners versus associates.

                  I further note that counsel has recently been admonished by another court in this

  district for submitting time records with no information as to the billers’ credentials. See Ye

  Hong v. 7 Express Rest. Corp., No. 17 CV 2174, 2019 WL 2261091, at *8 (E.D.N.Y. Mar. 19,

  2019), report and recommendation adopted as modified, 2019 WL 1429584 (E.D.N.Y. Mar. 29,

  2019). While noting that counsel’s failure to provide this information “would wholly justify a

  fee award using the lowest rate of $ 100.00 for counsel of record and assuming that all other




                                                   33
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 34 of 38 PageID #: 503



  billers are paraprofessionals who should be compensated at lower rates,” that court nonetheless

  recommended an award of fees based on recent cases in this district where that information had

  been provided. See id. At least one other court in this district has taken the same approach when

  faced with a similarly insufficient fee application. See Xin Long Lin, 019 WL 3716199, at *9. I

  will follow the lead of these courts and look to recent cases to determine reasonable hourly rates

  for the billers in this case. Counsel is on notice, however, that fee applications that fail to

  provide support for the requested hourly rates may be denied in the future.

                 Counsel requests hourly rates of $550 for partner John Troy, $350 for associates

  Aaron Schweitzer and George Byun, and $150 for Certified Public Accountant Maggie Huang.

  (See Attorney Time Records.) I find these rates to be unreasonably high. Several recent cases in

  this district have awarded $375 per hour for Mr. Troy, $150 for Mr. Byun, and $100 per hour for

  Mr. Schweitzer. See Xin Long Lin, 19 WL 3716199, at *9; Ye Hong, 2019 WL 2261091, at *8;

  Li v. W. Metal Work & Supply, Inc., No. 17 CV 1015, 2019 WL 2436275, at *7 (E.D.N.Y. Feb.

  27, 2019); Zhong Fa Qin v. Sensation Neo Shanghai Cuisine, Inc., No. 15 CV 6399, 2018 WL

  4853041, at *3 (E.D.N.Y. Oct. 4, 2018). Meanwhile, Ms. Huang’s work has recently been

  compensated at a rate of $75 per hour. See Ye Hong, 2019 WL 2261091, at *8. I respectfully

  recommend that these rates be adopted.

                 I next look to the reasonableness of the hours billed. To determine the

  reasonableness of the hours spent on the litigation, the court must make “a conscientious and

  detailed inquiry into the validity of the representations that a certain number of hours were

  usefully and reasonably expended.” Maldonado v. La Nueva Rampa, Inc., No. 10 CV 8195,

  2012 WL 1669341, at *13 (S.D.N.Y. May 14, 2012) (quoting Lunday v. City of Albany, 42 F.3d

  131, 134 (2d Cir. 1994)). The “critical inquiry is ‘whether, at the time the work was performed,




                                                    34
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 35 of 38 PageID #: 504



  a reasonable attorney would have engaged in similar time expenditures.’” Id. (quoting Grant v.

  Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). The court may exclude those hours that it finds

  excessive, redundant, or otherwise unnecessary. See Gordon v. Site 16/17 Dev., LLC, No. 11

  CV 427, 2011 WL 3251520, at *6 (S.D.N.Y. July 28, 2011). In lieu of an itemized reduction,

  the court may make an across-the-board percentage reduction. See Kirsch v. Fleet Street, Ltd.,

  148 F.3d 149, 173 (2d Cir. 1998).

                 Here, counsel seeks compensation for 82.71 hours of attorney work (23.30 for Mr.

  Troy, 9.58 for Mr. Byun, and 49.83 for Mr. Schweitzer) and 4.41 hours of Ms. Huang’s work, for

  a total of 87.12 hours. I find this to be an excessive amount of time for a straightforward FLSA

  case in which all defendants defaulted. See, e.g., Xin Long Lin, 19 WL 3716199, at *9 (finding

  57.97 hours to be “grossly excessive” in an FLSA default and applying a twenty percent

  reduction in hours); Ye Hong, 2019 WL 2261091, at *8 (finding 94.37 hours to be excessive in

  an FLSA default involving six plaintiffs and six defendants, and reducing non-duplicative hours

  by one-third); see also Maldonado, 2012 WL 1669341, at *13 (finding fifty-five hours to be “the

  high-end” of what is reasonable in an FLSA default).

                  I also note that some of the hours reflected in the time records were presumably

  spent prosecuting the claims of Guanzhuo Chen and Huang, neither of whom is a prevailing

  party. “When an attorney represents multiple parties and not all prevail, the court need not

  categorically reduce the award by the proportion of unsuccessful parties, but should exercise

  discretion to reduce the fee to reflect a reasonable amount of time spent on the prevailing party’s

  case.” Norwood v. Salvatore, No. 12 CV 1025, 2016 WL 1060299, at *6 (N.D.N.Y. Mar. 15,

  2016) (citing Adorno v. Port Auth. of N.Y. & N.J., 685 F. Supp. 2d 507, 518 (S.D.N.Y. 2010));

  see also Makinen v. City of New York, No. 11 CV 7535, 2019 WL 970945, at *3 (S.D.N.Y. Feb.




                                                  35
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 36 of 38 PageID #: 505



  28, 2019) (noting the “factual and legal overlap” in the plaintiffs’ claims and applying a thirty

  percent reduction in hours); Artica v. J.B. Custom Masonry & Concrete, Inc., Nos. 09 CV 3796,

  11 CV 0842, 2012 WL 13102524, at *9 (E.D.N.Y. June 4, 2012) (noting that “Plaintiffs’ counsel

  was devoted significantly to the litigation as a whole, rather than claims of individual Plaintiffs,

  rendering a strict proportion reduction inappropriate[,]” and instead applying a fifteen percent

  reduction in hours).

                 In this case, given the excessive number of hours billed and the fact that only one

  plaintiff prevailed, I find a thirty percent across-the-board reduction in hours appropriate and

  recommend that Jiao be awarded $10,842.50 in attorney’s fees, as follows:

          Name                    Hourly Rate           Number of Hours                   Total

  John Troy                 $375                      16.31                     $6,116.25

  George Byun               $150                      6.71                      $1,006.50

  Aaron Schweitzer          $100                      34.88                     $3,488

  Maggie Huang              $75                       3.09                      $231.75

  TOTAL                                                                         $10,842.50


                 Jiao additionally requests compensation for $2,179.64 in costs, representing $400

  for this court’s filing fee, $40 for multiple DMV record searches, $1,720.32 in service of process

  fees, and $19.32 for postage. (See Attorney Time Records.) The service of process fees appear

  to be broken down as follows: $375 for service of the original summons and complaint; $450 for

  service of the first amended summons and complaint; $363 for repeated service upon the

  corporate defendants due to an earlier defect in service; and $532.32 for service of the second

  amended summons and complaint, including two instances of service upon Rice K. (See id.)




                                                   36
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 37 of 38 PageID #: 506



                 While court filing fees, service of process fees, and postage are routinely

  recoverable in FLSA cases, see Li, 2019 WL 2436275, at *8, counsel should not be reimbursed

  for instances of defective service or for service upon defendants against whom Jiao did not

  prevail, see Lu Nan Fan v. Jenny & Richard’s Inc., 17 CV 6963, 2019 WL 1549033, at *16

  (E.D.N.Y. Feb. 22, 2019), report and recommendation adopted, 2019 WL 1547256 (E.D.N.Y.

  Apr. 9, 2019); Hernandez, 2019 WL 643735, at *10. Accordingly, I respectfully recommend

  that Jiao be awarded $1,093.20 in service of process fees, broken down as follows: $300 for

  service of the original summons and complaint; $363 for service of the first amended summons

  and complaint; and $430.20 for service of the second amended summons and complaint.16 I

  further recommend that Jiao be awarded $400 for the filing fee and $19.32 for postage. I do not




  16
     This figure reflects subtraction of the following items: $75 for service on “John Chen” (later
  identified as Yin Gin Chin) billed on August 13, 2016; $75 each for service on Wong, Rosanna
  Chin, Shiugeen Chin, Gin, Yuki, and Spring billed on January 2, 2017; and $102.12 for service
  on Rice K billed on August 27, 2017. I do not recommend reimbursement for service costs as to
  Yi Gin Chin, Wong, Rosanna Chin, or Shiugeen Chin because Jiao has not prevailed as to these
  defendants. I further do not recommend reimbursement for the service costs as to Gin, Yuki, and
  Spring that were billed on January 2, 2017, as these items appear to reflect instances of defective
  service which were later repeated. (See Staff Note, dated Mar. 19, 2018 (“I called and spoke
  with Plaintiff’s attorney re: the request for certificate of default. I advised Mr. Troy that the
  service for the corporate defendants does not appear to be proper service as the summonses were
  affixed to the door and an officer or managing agent was not served. Mr. Troy advised me that he
  would look into this case and follow up with me”); Affidavits of Service of Dwight Morant,
  sworn to Dec. 27, 2016, Dkt. Nos. 22-24 (indicating that the summons and complaint were
  affixed to a door).) Finally, I do not recommend reimbursement of the service cost as to Rice K
  billed on August 27, 2018, as it too appears to represent an instance of defective service that was
  later repeated. As described supra, initial service of the second amended summons and
  complaint, which took place in August 2018, was defective as to each of the corporate
  defendants. (See Affidavits of Service of Denise Lewis, sworn to Aug. 23, 2018, Dkt. Nos. 62-
  70; Denial of Request for Certificate of Default, dated Dec. 10, 2018.) Service on the corporate
  defendants was repeated in December 2018. (See Affidavits of Service of Robert Goyette, sworn
  to Dec. 31, 2018, Dkt. Nos. 74-79.) For each of the above described instances of defective
  service on corporate defendants, counsel has double billed for both the defective service and the
  subsequent proper service. I have recommended reimbursement only for the proper service.



                                                  37
Case 1:16-cv-02694-RRM-RML Document 97 Filed 03/13/20 Page 38 of 38 PageID #: 507



  recommend reimbursement for the DMV record searches, as counsel has not explained the basis

  of those expenses.

                                             CONCLUSION

                 For reasons stated above, I respectfully recommend that Jiao’s motion for default

  judgment be granted as to Kitaku, Gin, Yuki, Spring, Luna, Rice K, and Xiu Chen, but denied as

  to Yi Gin Chin and Wong. In terms of damages, I recommend that Jiao be awarded $133,874.82,

  consisting of $29,422.50 in unpaid minimum wage compensation, $15,840 in unpaid overtime

  compensation, $4,924.50 in unpaid spread of hours wages, $50,187.00 in liquidated damages,

  $2,500 for wage notice violations, $5,000 for wage statement violations, $13,645.80 for

  reimbursement of motorcycle costs, $10,842.50 in attorney’s fees, and $1,512.52 in costs, plus

  pre-judgment interest accruing from July 19, 2015 and post-judgment interest. I further

  recommend that the claims of Guanzhuo Chen and Huang be dismissed without prejudice.

                 Any objections to this report and recommendation must be filed with the Clerk of

  Court, with courtesy copies to Chief Judge Mauskopf and to my chambers, within fourteen (14)

  days. Failure to file objections within the specified time waives the right to appeal the district

  court’s order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a), 6(d).

                                                                Respectfully submitted,




                                                                _________/s/______________
                                                                ROBERT M. LEVY
                                                                United States Magistrate Judge
  Dated: Brooklyn, New York
         March 13, 2020




                                                   38
